Citation Nr: 0424693	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  04-12 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for varicose veins of the 
right leg, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
September 1945, and from August 1950 to July 1951.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which confirmed and continued the assigned 10 percent 
rating for the veteran's service-connected varicose veins of 
the right leg.  By a February 2004 Supplemental Statement of 
the Case (SSOC) the RO assigned an increased rating of 20 
percent, effective January 9, 2001, the date the veteran 
filed his claim for increase.

The record reflects that the veteran had requested a personal 
hearing before personnel at the RO in conjunction with his 
appeal, and such a hearing was scheduled for March 2003.  
However, this hearing request was withdrawn by the veteran 
prior to the date of the scheduled hearing.

A request for appellate review by the Board of a decision by 
the RO is initiated by a Notice of Disagreement (NOD) and 
completed by a Substantive Appeal after a Statement of the 
Case (SOC) has been furnished; after a timely NOD is filed, 
the RO is to take such review action as is appropriate and, 
if the matter is not resolved to the claimant's satisfaction, 
issue an SOC; once an SOC is issued, the claimant must then 
file a Substantive Appeal within 60 days from the date the 
SOC is mailed or within the remainder of the one-year time 
period from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302.  Here, the 
veteran filed a timely NOD to the June 2001 rating decision 
in June 2002, and an SOC was promulgated in November 2002, 
but no formal VA Form 9 (Appeal to the Board) was received 
until March 2004.  Therefore, the Board sent correspondence 
to the veteran in July 2004 regarding whether a timely appeal 
was perfected.  However, a review of the record reflects that 
the veteran submitted his hearing election form in December 
2002, indicating he wanted an RO hearing in conjunction with 
his appeal, and that he wanted the Board to consider this 
hearing in evaluating his claim.  Although he subsequently 
canceled his personal hearing request, this document 
indicates his desire to continue with his appeal to the 
Board, and was received within the time required by law to 
perfect his appeal.  Accordingly, under the circumstances of 
this case, the Board finds that the veteran's December 2002 
hearing election form is sufficient to constitute a timely 
Substantive Appeal pursuant to 38 C.F.R. §§ 20.202 and 
20.302, and will address the merits of his increased rating 
claim.

For good cause shown, the veteran's motion for advancement on 
the docket has been granted.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2003).

FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran's service-connected varicose veins of the 
right leg are not manifest by stasis pigmentation or eczema, 
or intermittent ulceration.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
varicose veins of the right leg are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.104, Diagnostic Code 7120 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The VCAA, which became 
law on November 9, 2000, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court also held, however, that 
providing the VCAA notice to the claimant after the initial 
decision could satisfy the requirements of the VCAA if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

Here, the Board acknowledges that no adequate preadjudication 
notice was sent to the veteran prior to the June 2001 rating 
decision that is the subject of this appeal.  Nevertheless, 
as will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Here, the veteran has been provided with a copy of the 
appealed rating decision, the November 2002 SOC, and the 
February 2004 SSOC, which provided notice of the law and 
governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claims.  Further, the RO sent correspondence to the veteran 
in September 2002 which specifically noted the enactment of 
the VCAA, addressed the requirements for an increased rating, 
informed the veteran of what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  
Thereafter, the claim was readjudicated in the February 2004 
SSOC.  As such, this correspondence fully complied with the 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  Therefore, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate 
this claim and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify.

Regarding the duty to assist, the Board notes that it does 
not appear that the veteran has identified the existence of 
any relevant evidence that has not been obtained or requested 
by the RO.  Further, he and his representative have had the 
opportunity to present evidence and argument in support of 
his case.  In addition, he has been accorded multiple 
examinations in relation to this claim, and he has not 
indicated that the disability has increased in severity since 
the last examination.  Consequently, the Board concludes that 
the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  Service connection was established for varicose 
veins of the right leg by a May 1946 rating decision, 
evaluated as 10 percent disabling.

The veteran initiated his current increased rating claim in 
January 2001, and various medical records were subsequently 
obtained which covered a period from 2000 to 2003.  Among 
other things, these records reflect treatment for varicose 
veins on a variety of occasions, to include complaints of 
right leg pain.  

Records dated in December 2000 note that the veteran had a 
history of varicose veins of the right leg which occasionally 
caused him some discomfort.  However, it was noted that he 
refused to wear support hose for them or antiembolism 
stockings.  He was also found to have some mild stasis 
dermatitis of the lower legs, which responded well to topical 
triamcinolone ointment.  On examination, he was found to have 
some significant varicose veins on the right leg with some 
mild stasis dermatitis, but there was no induration of the 
veins themselves or of the tissue.  Further there was no 
swelling, and no calf tenderness.

The veteran underwent a VA medical examination of his 
varicose veins in April 2001, at which time he reported that 
this disability was predominantly manifested by numbness.  He 
reported that his right leg felt like it was dead, and it was 
noted that he pointed to the area of his right calf.  
Further, he reported that this sensation was worse at night.  
He also reported chronic aching in the right lower leg, and 
that exercise exertion was not precluded by this condition.  
In addition, he reported that he was under no treatment for 
this disability at that time.  He had never been hospitalized 
for episodes of phlebitis, thrombophlebitis, or 
phlebothrombosis.  Nevertheless, he reported that the 
sensation of aching and numbness was fairly constant, and 
that it seemed to be worse at rest, especially at night when 
lying down.

On examination, there was no edema found in the right lower 
extremity.  Moreover, it was noted that the veteran was not 
wearing any support hose at the time of the examination.  The 
pulsations in his right foot were normal.  His skin color was 
also found to be normal.  However, he was found to have 
varicose veins predominantly from the knee on down to the 
ankle with telangiectasia of the vessels in the ankle area.  
Nevertheless, there was no history of phlebitis, and no 
evidence of ulcerations, stasis pigmentation, or eczema.  
Diagnosis was varicose vein, right lower leg.

Records dated in June 2001 note that the veteran reported 
increased swelling of the legs and varicose veins with the 
warmer weather, especially the right leg.  He also reported 
that the vein on his right leg was tender and painful a week 
earlier, and that he experienced cramps in the right foot.  
Examination showed marked bilateral varicose veins, with 
trace edema.  However, there was no ulcers, no pitting edema, 
no erythema or induration, no calf tenderness, and no thigh 
induration.  Distal pulses were 2+ DP and 1+ post TIB.

Records dated in October 2001 note that the veteran 
complained of right leg pain, 9/10 on the pain scale, and 
that "elastic stockings [were] not helping."  He also 
reported that his right leg pain was more localized lately in 
the right knee, especially when he got up after sitting.  It 
was also noted that he wore thigh high compression stockings 
that had helped with the distention of veins, but not pain.  
There was no leg edema.

The veteran was treated for complaints of right leg pain in 
May and June 2002.

In April 2003, the veteran underwent a new VA medical 
examination of his varicose veins, at which the examiner 
indicated that the claims folder had been reviewed, and 
summarized the history of the service-connected disability.  
The veteran reported that this disability was treated with 
elastic support hose.  Further, he reported that he had had a 
lot of pain recently, over the past 2 to 3 years, over the 
right knee and the calf muscles on the right side; that he 
sometimes got a charley horse of his right foot at night; 
that he had difficulty walking in the morning, and felt that 
his right leg was swollen.  On questioning, he reported that 
the pain was mainly over the right knee, and that the knee 
gave way sometimes.  In addition, he reported that he did not 
know what phlebitis was, and denied whether anyone had 
mentioned to him that he had phlebitis or any other 
inflammatory process of the veins.

On examination, it was noted that the veteran reported lying 
down relieved the pain, but the swelling got worse.  It was 
also noted that he did not wear the elastic support hose at 
night, and that he he wore it off and on.  He was found to 
have a bunch of varicose veins over the calf muscles on the 
right side and over the right knee.  Examination of the lower 
extremities showed that the right lower extremity, especially 
from below the knee down, was larger than the left lower 
extremity from the knee down.  It was noted that the 
measurements had documented a 1 inch enlargement in the 
circumference of the right leg compared to the left leg.  
Further, he was found to have rather extensive, superficial 
varicosities over the right ankle.  There was no pitting 
edema, but the right lower extremity was found to be 
persistently larger and swollen than the left leg.  

Based on the foregoing, the examiner diagnosed varicose 
veins, which had become more prominent since the last 
examination, with persistent swelling and edema.  Further, 
the examiner opined that the cramps in the veteran's right 
foot were not related to the varicose veins and had nothing 
to do with the varicose veins.  However, the examiner stated 
that there was no question on examination that there was 
enlargement of the right leg compared to the left and 
associated with pain.  Nevertheless, there was no 
pigmentation or eczema on examination.  There was persistent 
edema which was non pitting, and was attributable to the 
varicose veins.  Moreover, the examiner stated that the 
varicose veins were worse on this examination than the last 
examination.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's varicose veins are evaluated pursuant to the 
criteria found at 38 C.F.R. § 4.104, Diagnostic Code 7120.  
Under the current schedular criteria, varicose veins 
manifested by intermittent edema of an extremity or aching 
and fatigue in a leg after prolonged standing or walking, 
with symptoms relieved by elevation of the extremity or 
compression hosiery warrants a 10 percent rating.  A 20 
percent rating is warranted for persistent edema, 
incompletely relieved by elevation of an extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent rating is warranted for persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating is warranted for persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration.  A 100 percent rating is 
warranted for massive, board-like edema with constant pain at 
rest. 


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent for his service-connected 
varicose veins of the right leg.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).

The record clearly shows that the veteran's service-connected 
varicose veins of the right leg are manifest by pain and 
swelling, as well as persistent edema.  However, there is no 
competent medical evidence that this disability is manifest 
by stasis pigmentation or eczema, or intermittent ulceration.  
Both the April 2001 and April 2003 VA medical examinations 
specifically found no evidence of pigmentation or eczema, nor 
was there any such evidence in the outpatient records.  
Further, the April 2001 examination found no evidence of 
ulcerations.  Records from June 2001 also stated that there 
were no ulcers.  As such, the veteran does not meet or nearly 
approximate the criteria for the next higher rating of 40 
percent under Diagnostic Code 7120.

For the reasons stated above, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to an increased rating for varicose veins of the 
right leg, currently evaluated as 20 percent disabling, is 
denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



